Citation Nr: 1446053	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hearing loss, left ear, status post modified radical mastoidectomy and typanoplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran had active service in the U.S. Navy from November 1977 to October 1981, and he also had active service in the U.S. Army from April 1986 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Notice of this determination was sent to the Veteran in August 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected left ear hearing loss is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim is required to allow for further development of the record.  

The Veteran was most recently afforded a VA examination in February 2012.  On examination, the audiological evaluation revealed left ear puretone thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 65, 65, 80, 90 and 90, respectively.  In the March 2012 substantive appeal, the Veteran attributed a worsening in his hearing loss to surgeries he underwent on the left ear post service.  Indeed, the medical evidence of record reflects that the Veteran was admitted to the hospital in September 2001 with preoperative diagnoses of left acute and chronic mastoiditis, left attic cholesteatoma, and left ossicular discontinuity.  He subsequently underwent a number of procedures, to include a complete left tympanomastoidectomy, a left ossicular reconstruction, a left partial mastoid obliteration with superior based fibro connective tissue flap, and cartilage reconstruction of the deep attic wall.  See September 2001 operative report.  According to the Veteran, he experiences difficulty hearing when there are multiple conversations going on in the same room and wearing a hearing aid helps improve this problem.  In a July 2014 Informal Hearing Presentation (IHP), the Veteran, through his representative, stated that his left hearing acuity had worsened since his last VA audiological evaluation, and asserted that he was entitled to an increased evaluation for his left ear hearing loss.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, another examination is required.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions, and given that the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the agency of original jurisdiction (AOJ) must afford the Veteran another audiological examination to determine the current severity of his service-connected left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to ascertain the severity of his left ear hearing loss.  Audiometric testing should be done, and speech discrimination testing should be performed by use of the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's left ear hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's left ear hearing loss has on his ability to work and his daily activities.  In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  

2. Following completion of the above, re-adjudicate the issue on appeal.  The originating agency should also consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities.  If the issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



